_____________

                                    No. 94-3783WM
                                    No. 95-1417WM
                                    _____________

James Frederick Newport,           *
                                   *
                 Appellant,        *
                                   *   Appeals from the United States
      v.                           *   District Court for the Western
                                   *   District of Missouri.
Michelin Aircraft Tire, also       *
known as Michelin Tire             *   [UNPUBLISHED]
Corporation,                       *
                                   *
                 Appellee.         *
                             _____________

                          Submitted:       December 22, 1995

                               Filed: December 29, 1995
                                     _____________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     James     Frederick       Newport   appeals   the   district   court's    orders
dismissing three counts of his complaint and granting summary judgment on
the remaining count.           Having carefully considered the record and the
parties' briefs, we conclude Newport is not entitled to relief.               We also
deny Newport's motion to dissolve the district court's protective order
enjoining    Newport    from    entering    appellee's   property   without   written
consent.    Discussion of the issues presented by this appeal will serve no
useful purpose.    We thus affirm the district court's decisions.             See 8th
Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.